PER CURIAM
Petitioner appeals from the trial court’s sua sponte dismissal of his petition for habeas corpus. He argues that the petition contains factual allegations that are sufficient both to bring his claim within the holding of Peek v. Thompson, 160 Or App 260, 980 P2d 178, rev dismissed 329 Or 553 (1999), and to show that there is insufficient evidence in the record to support the decision of the Board of Parole and Post-Prison Supervision to extend his parole release date under the applicable administrative rule. The state concedes that the trial court erred, and we agree.
Reversed and remanded.